Title: From Thomas Jefferson to John Trumbull, 11 October 1787
From: Jefferson, Thomas
To: Trumbull, John



Dr Sir
Paris Octob. 11. 1787.

Mr. Cutting has for some days been in possession of a letter for you, but finding his departure put off from day to day, I take the liberty of repeating by post a request which is in that letter. It is to enquire whether the ship James (Capt. Dunn) with my harpsichord is actually sailed from London. The appearances of an immediate rupture between the two nations make me anxious that it should arrive here as immediately as possible. I will also be obliged to you to enquire the price of a good harmonica, the glasses fixed on an axis, to comprehend 6 octaves, if they ever comprehend as much, in a plain mahogany case.
Mr. Cutting was the first private opportunity that occurred of sending you a bill of exchange for the money you had been so kind as to advance for me. The bill is enclosed in the letter he has for you, and I am chagrined that you should be kept from receiving it. If any private hand goes before him I will send the letter by such private hand. I am with much esteem Dear Sir Your friend & servant,

Th: Jefferson

